UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54429 China Xingbang Industry Group Inc. (Exact name of registrant as specified in its charter) Nevada 99-0366034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7/F West Tower, Star International Mansion, No.6-20 Jinsui Rd., Tianhe District, Guangzhou, Guangdong Province, P.R.C. 510623 (Address of principal executive offices) (Zip Code) (011) 86 20 38296988 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 81,244,000 shares of Common Stock, par value $0.001, as of November 11, 2011. CHINA XINGBANG INDUSTRY GROUP INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Title Page No. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Submissions of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 * * * In this quarterly report, unless otherwise specified or the context otherwise requires, the terms “we” “us,” “our,” and the “Company” refer to China Xingbang Industry Group Inc. and our consolidated subsidiaries taken together as a whole. Pursuant to Item 10(f) of Regulation S-K promulgated under the Securities Act of 1933, we have elected to comply throughout this quarterly report with the scaled disclosure requirements applicable to “smaller reporting companies.” Except as specifically included in the quarterly report, items not required by the scaled disclosure requirements have been omitted. PART I - FINANCIAL INFORMATION CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) 1 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONTENTS Pages Condensed Balance Sheets as of September 30, 2011 (consolidated and unaudited) and December 31, 2010 (combined) F-1 Unaudited Condensed Statements of Operations and Comprehensive Income for the three and nine months ended September 30, 2011 (consolidated) and 2010 (combined) F-2 Unaudited Condensed Statements of Cash Flows for the nine months ended September 30, 2011 (consolidated) and 2010 (combined) F-3 Notes to Condensed FinancialStatements as of September 30, 2011 (consolidated and unaudited) F-4 to F-11 2 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED BALANCE SHEETS September 30, December 31, Consolidated and unaudited Combined ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Deferred tax assets Due from related companies Due from a director - Total Current Assets PROPERTY AND EQUIPMENT, NET WEBSITE DEVELOPMENT COSTS, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Note payable - Deferred revenue Other payables and accrued expenses Income tax payable Due to a related company Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock ($0.001 par value, 60,000,000 shares authorized, no shares issued as of September 30, 2011 and December 31, 2010) - - Common stock ($0.001 par value, 300,000,000 shares authorized,80,000,000 and 79,999,000 shares issued and outstanding as of September 30, 2011 and December 31, 2010 respectively) Common stock, 1,244,000 shares to be issued - Stock subscription receivable ) - Additional paid-in capital Retained earnings Unappropriated Appropriated Accumulated other comprehensive gain Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensedfinancial statements F-1 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) ThreemonthsendedSeptember 30 Nine monthsendedSeptember 30 Consolidated Combined Consolidated Combined REVENUE Advertising Lighting $ Ceramics Consulting service E-commerce - - Total revenue COST OF REVENUE Advertising Lighting Ceramics Consulting service E-commerce - - Total cost of revenue GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Depreciation - property and equipment Amortization - website development costs - Total Operating Expenses, net NET INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Interest income Interest expenses - ) ) ) Other income Other expenses ) Loss on disposal of property and equipment ) Total Other Expenses, net ) NET INCOME BEFORE TAXES Income tax expenses ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain COMPREHENSIVE INCOME $ Net income per share-basic and diluted $ Weighted average number of shares outstanding during the period - basic and diluted The accompanying notes are an integral part of these condensedfinancial statements F-2 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, Consolidated Combined CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjusted to reconcile net income to cash (used in) provided by operating activities: Depreciation - Operating expenses Amortization - Operating expenses Amortization - Cost of revenue - Loss on disposal of property and equipments Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable ) Prepaid expenses and other current assets ) Deferred tax assets ) ) Increase (decrease) in: Accounts payable ) ) Deferred revenue ) Other payables and accrued expenses ) Income tax payable Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Payments for website development ) ) Proceeds from disposals of property and equipment Repayment from related companies - Advances to related companies - ) Due from a director Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Bank loan borrowed - Bank loan repaid ) - Proceeds from issuance of shares - Contribution by stockholders - Repayment of advances due to a related company ) ) Loan repaid to stockholders - ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATES ON CASH NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expenses $ $ Cash paid for income tax $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INFORMATION On May 13, 2011, the Company issued 79,999,000 shares of common stock in reverse merger in exchange for 100% of the common stock of Xing Bang Industry Group Limited. The accompanying notes are an integral part of these condensedfinancial statements F-3 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America for interim financial information and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's consolidated financial position as of September 30, 2011, the results of operations and comprehensive income for the three and nine months ended September 30, 2011 (consolidated) and 2010 (combined) and statements of cash flows for the nine months ended September 30, 2011 (consolidated) and 2010 (combined). The consolidated results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for a full year. These financial statements should be read in conjunction with the audited combined financial statements and footnotes of the Company for the years ended December 31, 2010 and 2009. NOTE 2 ORGANIZATION China Xingbang Industry Group Inc. (“China Xingbang””) was incorporated in Nevada on April 12, 2011 as a holding company. Xing Bang Industry Group Limited (“Xingbang BVI”) was incorporated in the British Virgin Islands (“BVI”) on March 24, 2011 as a holding company. China Group Purchase Alliance Limited (“Xingbang HK”) was incorporated in Hong Kong on August 5, 2008 as a holding company. Xingbang HK established a wholly foreign owned enterprise (“WFOE”), Guangzhou Xingbang Information Consulting Co., Ltd (“Guangzhou Xingbang”) on May 12, 2011 in the People’s Republic of China (“PRC”) to provide consulting, investment and technical services to Guangdong Xingbang Industry Information And Media Co., Ltd. in the PRC. Guangdong Xingbang Industry Information & Media Co., Ltd. (“Guangdong Xingbang”) was incorporated in the PRC on January 17, 2005 as a limited liability company. Guangdong Xingbang is a print media operator in the home furnishing industry in the PRC. The Company also provides marketing consulting services to clients in the home furnishing industry and local government in the PRC. Starting from August 2011, the Company began to provide e-commerce services, namely B2B2C, to manufacturers and distributors, and brick-and-mortar stores located in different part of the PRC through the e-commerce platform, referred to as ju51 Mall, developed by the Company. By a series of contractual arrangements between Guangzhou Xingbang, Guangdong Xingbang and all the stockholders of Guangdong Xingbang and a share exchange agreement between China Xingbang, Xingbang BVI and all the stockholders of Xingbang BVI, the results of all these companies are consolidated together. Since they are under common control, the contractual arrangements and share exchange were accounted for as a reorganization of entities under common control (See Note 4). China Xingbang, Xingbang BVI, Xingbang HK, Guangzhou Xingbang and Guangdong Xingbang are hereinafter referred to as (“the Company”). NOTE 3 VARIABLE INTEREST ENTITY (“VIE”) In accordance with ASC 810, the Company analyzes its variable interests including its equity investments.The Company determines its interests in VIE and then assess whether the Company is considered to be the primary beneficiary of this VIE.If the Company determines it is the primary beneficiary, the Company consolidates the VIE’s assets, liabilities, results of operations and cash flows (see note 4A).If the Company is not the primary beneficiary, the Company accounts for such interests using other applicable US GAAP. F-4 NOTE 4 GROUP RESTRUCTURING (A) VIE On May 13, 2011, the Company through its PRC subsidiary, Guangzhou Xingbang entered into a series of contractual arrangements consisting of five agreements with Guangdong Xingbang and all the stockholders of Guangdong Xingbang.Those five agreements and their consequences are described below. (i) a consulting service agreement, pursuant to which Guangdong Xingbang grants Guangzhou Xingbang the right to manage and operate Guangzhou Xingbang. In return, Guangdong Xingbang agreed to pay 100% of its net income, in each quarter, as consulting fee to Guangzhou Xingbang. The Consulting Services Agreement is effective until it is terminated by either party in the event the other party becomes bankrupt or insolvent, Guangzhou Xingbang ceases operations, or if circumstances arise which materially and adversely affect the performance or the objectives of such agreement. Guangzhou Xingbang may also terminate such agreement if Guangdong Xingbang fails to remediate a material breach, or in its sole discretion with or without cause. (ii) a voting rights proxy agreement, pursuant to which the stockholders of Guangdong Xingbang irrevocably grant Guangzhou Xingbang with all of their voting rights as stockholder of Guangdong Xingbang. The Voting Right Proxy Agreement is effective until terminated by mutual agreement or by the WFOE with a 30-day prior written notice. (iii) an option agreement, pursuant to which: (a) Guangzhou Xingbang or its designee has an exclusive option to purchase all or part of the equity interests in Guangdong Xingbang owned by Guangdong Xingbang, and; (b) Guangdong Xingbang may not enter into any transaction that could materially affect its assets, liabilities, equity or operations without the prior written consent of Guangzhou Xingbang. The Operating Agreement is effective for the maximum period of time permitted by Chinese law (currently 20 years). (iv) an equity pledge agreement, pursuant to which each of the stockholders of Guangdong Xingbang has pledged his or her equity interest in Guangdong Xingbang to Guangzhou Xingbang to secure their obligations under the relevant contractual control agreements, including but not limited to, the obligations of Guangdong Xingbang and its subsidiaries under the exclusive services agreement, the call option agreement, the voting rights proxy agreement described above, and each of them has agreed not to transfer, sell, pledge, dispose of or create any encumbrance on their equity interest in Guangdong Xingbang without the prior written consent of Guangzhou Xingbang. The equity pledge agreement is effective for the maximum period of time permitted by Chinese law (currently 20 years). In the event Guangdong Xingbang fails to cure a material breach, Guangzhou Xingbang may, among other remedies available, terminate such agreement, and; (v) an operating agreement, pursuant to which each of the stockholders of Guangdong Xingbang has agreed to appoint the members recommended by Guangzhou Xingbang as the Directors of Guangdong Xingbang, and shall appoint members of Guangzhou Xingbang’s senior management as Guangdong Xingbang’sChief Executive Officer, President, Chief Financial Officer, and other senior officers. The Operating Agreement is effective for the maximum period of time permitted by Chinese law (currently 20 years), unless terminated by Guangzhou Xingbang with a 30-day prior written notice. In addition, the WFOE has the right to terminate the Operating Agreement in the event any of the agreements between Guangzhou Xingbang and Guangdong Xingbang are terminated or expire. In the PRC restructuring transaction described above, the Company gained indirect control of Guangdong Xingbang and Guangdong Xingbang is considered a VIE of the Company. The Company accounts for its VIE in accordance with ASC 810. As a result of the adoption of ASU 2009-17, consolidations (Topic 810) – Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, effective January 1, 2010, ASC 810 requires the consolidation of VIEs in which a company has both the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and the obligation to absorb losses or the right to receive the benefits from the VIE that could potentially be significant to the VIE. The Company has applied the requirements of ASC 810 on a prospective basis from the date of adoption. The Company will assess all newly created entities and those with which the Company becomes involved to determine whether such entities are VIEs and, if so, whether or not the Company is their primary beneficiary. As required by ASC 810-10, the Company performs a qualitative assessment to determine whether the Company is the primary beneficiary of Guangdong Xingbang which is identified as a VIE of the Company.A quality assessment begins with an understanding of the nature of the risks in the entity as well as the nature of the entity’s activities including terms of the contracts entered into by the entity, ownership interests issued by the entity and the parties involved in the design of the entity. The Company’s assessment on the involvement with Guangdong Xingbang reveals that the Company has the absolute power to direct the most significant activities that impact the economic performance of Guangdong Xingbang. Under the accounting guidance, the Company is deemed to be the primary beneficiary of Guangdong Xingbang and the results of Guangdong Xingbang are consolidated in the Company’s consolidated financial statements for financial reporting purposes. As of September 30, 2011, the Company has no equity interest in Guangdong Xingbang, none of the Company’s assets serve as collateral for Guangdong Xingbang; creditors of Guangdong Xingbang have no recourse to the Company; and the Company has not provided any guarantees to Guangdong Xingbang. F-5 The assets and liabilities associated with the Company’s combined VIE (Guangdong Xingbang) are presented on a gross basis, prior to combination adjustments, and are as follows: September 30, December 31, Unaudited Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Deferred tax assets Due from related companies Due from a director - Due from group companies - Property and equipment, net Website development costs, net Total assets $ $ Accounts payable $ $ Note payable - Deferred revenue Other payables and accrued expenses Income tax payable Due to a group company - Due to a related company Total current liabilities Equity of variable interest entities Total liabilities and equity $ $ As of September 30, 2011, the Company agreed to waive the management fee payable by Guangdong Xingbang for a period of 3 years from May 13, 2011 to May 12, 2014 in order for Guangdong Xingbang to keep enough cash to fund its e-commerce business. The liabilities recognized as a result of combining this VIE do not necessarily represent additional claims on the Company’s general assets; rather, they represent claims against the specific assets of the combined VIE.Conversely, assets recognized as a result of combining this VIE do not represent additional assets that could be used to satisfy claims by the Company’s creditors as they are not legally included within the Company’s general assets. Immediately prior to the PRC restructuring transactions that were completed on May 13, 2011, the Chief Executive Officer of the Company and his spouse controlled Guangdong Xingbang as they owned 90% and 10% respectively of its registered capital. The Chief Executive Officer also indirectly controlled Guangzhou Xingbang as he owned 56.25% of the issued share capital of Xingbang BVI, the sole stockholder of Guangzhou Xingbang. As Guangzhou Xingbang and Guangdong Xingbang are under common control, the contractual arrangements have been accounted for as a reorganization of entities under common control and the consolidated financial statements were prepared as if the reorganization occurred at the beginning of the first period presented. (B) Share exchange On May 13, 2011, China Xingbang entered into a share exchange agreement with Xingbang BVI and the stockholders of Xingbang BVI in which the stockholders of Xingbang BVI exchanged 100% of the issued share capital of Xingbang BVI, valued at $80,000, for 79,999,000 shares of common stock of China Xingbang. Xingbang BVI became a wholly owned subsidiary of China Xingbang. Prior to the share exchange, the sole stockholder of China Xingbang owned 56.25% of the issued share capital of Xingbang BVI. As both companies are under common control, the share exchange involving China Xingbang and Xingbang BVI is being treated for accounting purposes as a capital transaction and a reorganization of entities under common control with China Xingbang as the accounting acquirer and Xingbang BVI as the accounting acquiree. The consolidated financial statements were prepared as if the reorganization occurred at the beginning of the first period presented. F-6 Accordingly, these consolidated financial statements include the following: 1. The balance sheets consisting of the net assets of the acquirer and acquiree at historical cost; and 2. The statement of operations including the operations of the acquirer and acquiree for the periods presented. NOTE 5 PRINCIPLES OF CONSOLIDATION AND COMBINATION The accompanying consolidated financial statements for the three and nine months ended September 30, 2011 include the financial statements of China Xingbang, its wholly owned subsidiaries, Xingbang BVI, Xingbang HK and Guangzhou Xingbang, and its contractually controlled affiliate, Guangdong Xingbang. The accompanying combined financial statements for the three and nine months ended September 30, 2010 include the financial statements of the Company’s contractually controlled affiliate, Guangdong Xingbang. All significant inter-company accounts and transactions have been eliminated in consolidation and combination. NOTE 6 USE OF ESTIMATES The preparation of the unaudited condensed consolidated and combined financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated and combined financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 7 REVENUE RECOGNITION The Company recognizes revenues under the ASC 605, Revenue Recognition when all of the following have occurred: persuasive evidence of arrangement with the customer, services has been performed, fees are fixed or determinable and collectability of the fees is reasonably assured. Advertising The Company publishes two weekly newspapers, namely Guzhen Lighting Weekly and China Ceramic Weekly.The newspapers are distributed free of charge to manufacturers, dealers, accessory providers and decoration designers engaged in lighting and ceramics industries in the PRC. Starting from September 20, 2011, the printing and publication of the two newspapers were combined into one, namely Ju51 weekly. The combined newspaper is distributed free of charge to general distributors engaged in home furnishing industry in the PRC. The Company derives revenue from sale of advertising spaces within the newspaper. Newspaper advertising contracts generally have a term of one year or less. The customers usually pay the fees in advance which are recorded as deferred revenue under current liabilities. The advertising revenue is recognized as income when the advertisements are published in the newspapers or the related advertising services are rendered. Consulting service The Company provides various marketing consulting services to its clients in the PRC based on a negotiated fixed-price time contract. The clients usually pay the fees in advance when the contract is signed or before the commencement of work. The Company recognizes these services-based revenues from contracts when (i) services are rendered; (ii) clients recognized the completion of services; and (iii) collectability is reasonably assured. Fees received in advance are recorded as deferred revenue under current liabilities. E-Commerce The Company provides various e-commerce services to its clients in the PRC based on a negotiated fixed-price time contract for use of the online platform. The clients usually pay the fees in advance when the contract is signed or before the use of e-commerce. The Company recognizes these services-based revenues from contracts when (i) services are rendered; (ii) clients recognized the completion of services; and (iii) collectability is reasonably assured. Fees received in advance are recorded as deferred revenue under current liabilities. F-7 NOTE 8 COST OF REVENUE Cost of advertising Cost of advertising includes printing cost, editorial fees, agent fees and business tax which are recognized as the costs are incurred. Cost of consulting service Cost of consulting services includes the salaries of consulting service providers and business tax related to the service. Cost of e-commerce Cost of e-commerce includes amortization of website development costs, salaries of website administrators and business tax related to the service. NOTE 9 THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS On September 15, 2011 the FASB issued Accounting Standards Update (“ASU”) 2011-08, Testing Goodwill for Impairment (the revised standard). The revised standard is intended to reduce the cost and complexity of the annual goodwill impairment test by providing both public and nonpublic entities with the option of performing a “qualitative” assessment to determine if it is more-likely-than-not that goodwill might be impaired and whether it is necessary to perform the two-step goodwill impairment test required under current accounting standards. The revised standard is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted for certain companies. The Company has assessed the potential impact the adoption of ASU 2011-08 on its consolidated results of operations and consolidated financial position and concluded that there is no impact. In July 2011, the FASB issued ASU 2011-07, Health Care Entities (Topic 954), which requires healthcare organizations that perform services for patients for which the ultimate collection of all or a portion of the amounts billed or billable cannot be determined at the time services are rendered to present all bad debt expense associated with patient service revenue as an offset to the patient service revenue line item in the statement of operations. The ASU also requires qualitative disclosures about the Company’s policy for recognizing revenue and bad debt expense for patient service transactions and quantitative information about the effects of changes in the assessment of collectability of patient service revenue. This ASU is effective for fiscal years beginning after December 15, 2011, and will be adopted by the Company in the first quarter of 2012. Since the Company is not a health care entity, the standard does not have any impact on the Company’s consolidated financial position or results of operations. In June 2011, the FASB issued ASU No. 2011-05, "Presentation of Comprehensive Income." ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in stockholders' equity and requires an entity to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement or in two separate but consecutive statements. This new guidance is to be applied retrospectively. This guidance will be effective for the Company beginning January 1, 2012. The Company believes the adoption of ASU 2011-05 concerns presentation and disclosure only and will not have an impact on the Company’s consolidated financial position or results of operations. NOTE10 NOTE PAYABLE Note payable consisted of the following: September 30, December 31 Consolidated and unaudited Combined Note payable to a bank, interest rate at bank’s prime $
